Citation Nr: 0914265	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  08-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim for service connection for a lumbar spine 
disability, and if so, whether service connection is 
warranted. 

2.  Whether new and material evidence had been received to 
reopen the claim for service connection for a left knee 
disability, and if so, whether service connection is 
warranted. 

3.  Entitlement to service connection for a residual 
disability to the upper and lower extremities due to cold 
injury.

(The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at U.C. Hospital for 
treatment in June 2005 is the subject of a separate 
decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-spouse


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1955 to 
August 1957.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been received to reopen the claims 
for service connection for a left knee disability and a low 
back disability.  In June 2008, the RO reopened the claims 
for service connection and denied the claims on the merits.   

The Board is required to first consider whether new and 
material evidence had been presented before the merits of 
claim can be considered; and the Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Thus, the Board will determine whether new and material 
evidence has been submitted to reopen the claims for service 
connection for a left knee disability and a low back 
disability and if so, will consider the claims on the merits.    

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in January 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

In a March 2008 rating decision, service connection for cold 
injury residuals to the upper and lower extremities was 
denied.  The Veteran was notified of this decision in March 
2008.  In an April 2008 statement, the Veteran expressed 
disagreement with the March 2008 decision.  The filing of a 
notice of disagreement initiates the appeal process.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is 
required to remand, rather than refer, this issue.  Id.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low 
back disability and a residual disability to the upper and 
lower extremities due to cold injury are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a February 2001 rating decision, the RO denied 
entitlement to service connection for a low back disability.   

2.  The evidence added to the record since the February 2001 
rating decision is not cumulative or redundant; and by itself 
or in connection with the evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim for service connection for a low 
back disability.   

3.  In a February 2001 rating decision, the RO denied 
entitlement to service connection for a left knee disability.   

4.  The evidence added to the record since the February 2001 
rating decision is not cumulative or redundant; and by itself 
or in connection with the evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim for service connection for a left 
knee disability.   

5.  The Osgood-Schlatter's disease and osteochondrosis of the 
left knee existed prior to service and there is no competent 
evidence that these disabilities increased in severity during 
service beyond the natural progression of the disease.  

6.  The degenerative joint disease and chondrocalcinosis of 
the left knee first manifested many years after service and 
there is no probative evidence of record which establishes 
that these disabilities are related to disease or injury in 
service.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the final February 
2001 rating decision is new and material; thus, the claim of 
entitlement to service connection for a low back disability 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

2.  Evidence added to the record since the final February 
2001 rating decision is new and material; thus, the claim of 
entitlement to service connection for a left knee disability 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  A left knee disability to include Osgood-Schlatter's 
disease, degenerative joint disease, and chondrocalcinosis, 
was not incurred in or aggravated by active service, and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With regard to the claims to reopen, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Regarding the claim for service connection for a left knee 
disability, the RO provided VCAA notice letters to the 
Veteran in May 2007 and June 2007, prior to the initial 
adjudication of the claims.  The letters notified the Veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claims to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in May 2007.  The record 
establishes that the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
Therefore, the Board finds the duty to notify provisions of 
the VCAA have been fulfilled.  To the extent that there may 
be any deficiency in the VCAA notice, the Veteran 
demonstrated by statements in June 2007 and thereafter and 
his hearing testimony that he has actual knowledge of the 
information and evidence needed to substantiate his claims.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  At the hearing before the 
Board in January 2009, the Veteran stated that he did not 
receive treatment for the left knee disability after 
separation from service.  He stated that at this time, the VA 
physicians look at his left knee when he is being treated at 
the medical facility.  VA treatment records dated from July 
2000 to October 2007 are associated with the record.  There 
is no identified relevant evidence that has not been 
accounted for.  A VA examination was performed in 2008 in 
order to obtain medical evidence as to the nature and 
etiology of the claimed disability.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) competent evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) competent evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Whether new and material evidence has been received to reopen 
the claim for service connection for a lumbar spine 
disability.  

Review of the record reveals that in a February 2001 rating 
decision, service connection for a lumbar spine disability 
was denied on the basis that the low back disability pre-
existed service and was not aggravated in service.  The 
evidence considered at the time of this decision consisted of 
the service treatment records and VA treatment records dated 
from July 2000 to January 2001.  The RO sent notice of this 
decision to the Veteran in February 2001.  This decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In April 2007, the Veteran filed an application to reopen the 
claim for service connection for a low back disability.  The 
evidence submitted since the February 2001 determination 
includes VA treatment records from the VA medical facility in 
Tampa dated from August 2000 to October 2007; aid and 
attendance medical statements dated in June 2007 and May 
2008; a June 2008 VA examination report; and the Veteran's 
testimony at a hearing before the Board in January 2009.  

The June 2008 VA examination report and May 2008 aid and 
attendance medical statement are new because this evidence 
has not been previously submitted to agency decisionmakers, 
and is neither cumulative nor redundant.  This evidence is 
material because it relates to an unestablished fact 
necessary to substantiate the claim.  The evidence addresses 
whether the lumbar spine disability pre-existed service, was 
aggravated in service, or is otherwise related to service, 
evidence not previously of record.  This evidence is material 
because it may contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's 
disability and whether the disability worsened in service.  
Thus, this evidence is new and material. 

In conclusion, the Board finds that the evidence received 
since the February 2001 determination is new and material, 
and the claim for service connection for a low back 
disability is reopened.

Whether new and material evidence has been received to reopen 
the claim for service connection for a left knee disability.  

Review of the record reveals that a claim for service 
connection for a left knee disability was denied in January 
1959 on the basis that the knee disability pre-existed 
service and was not aggravated in service.  The evidence 
considered at the time of this decision consisted of the 
service treatment records.  The RO sent notice of this 
decision to the Veteran in January 1959.  The January 1959 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  

In a February 2001 rating decision, service connection for a 
left knee disability was denied on the basis that the knee 
disability was a congenital or developmental defect which is 
unrelated to service.  The evidence considered at the time of 
this decision consisted of the service treatment records and 
VA treatment records dated from July 2000 to January 2001.  
The RO sent notice of this decision to the Veteran in 
February 2001.  This decision is final.  38 U.S.C.A. § 7105 
(West 2002).  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In April 2007, the Veteran filed an application to reopen the 
claim for service connection for a left knee disability.  The 
evidence submitted since the February 2001 determination 
includes VA treatment records from the VA medical facility in 
Tampa dated from August 2000 to October 2007; aid and 
attendance medical statements dated in June 2007 and May 
2008; a June 2008 VA examination report; and the Veteran's 
testimony at a hearing before the Board in January 2009.  

The June 2008 VA examination report and May 2008 aid and 
attendance medical statement are new because this evidence 
has not been previously submitted to agency decisionmakers, 
and is neither cumulative nor redundant.  This evidence is 
material because it relates to an unestablished fact 
necessary to substantiate the claim.  The evidence addresses 
whether the left knee disability pre-existed service or is 
otherwise related to service, evidence not previously of 
record.  This evidence is material because it may contribute 
to a more complete picture of the circumstances surrounding 
the origin of the Veteran's disability and whether the 
disability worsened in service.  Thus, this evidence is new 
and material. 

In conclusion, the Board finds that the evidence received 
since the February 2001 determination is new and material, 
and the claim for service connection for left knee disability 
is reopened.



Entitlement to service connection for a left knee disability.  

Initially, the Board notes that at the time the Veteran filed 
the initial service connection claim, the medical evidence 
showed diagnoses of osteochondrosis and Osgood-Schlatter's 
disease of the left knee.  When the Veteran filed his 
application to reopen the claim for service connection for a 
left knee disability, there was medical evidence of new left 
knee diagnoses.  For instance, the medical evidence showed 
diagnoses of degenerative joint disease and chondrocalcinosis 
of the left knee.  A claim based on a new diagnosis, taken 
alone or in combination with a prior diagnosis of a related 
disorder, states a new claim, for the purpose of the 
jurisdictional requirement.  Ephraim v. Brown, 82 F.3d 399 
(1996).  The Board has considered the recent decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008).  In that decision, the Federal Circuit held that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury. Rather, the two claims must be considered 
independently.  

In the present matter, the claim for service connection for a 
left knee disability diagnosed as Osgood-Schlatter's and 
osteochondrosis of the tibia tubercle has been reopened.  
Thus, the Board will consider the claims on the merits and 
each claim, for each knee diagnosis, will be considered 
independently.     

The Veteran contends that he has a pre-existing left knee 
disability that was aggravated during his period of service.  
He also contends that he injured his left knee in boot camp 
and this injury was later aggravated while he served on an 
aircraft carrier.  See the Veteran's statement dated in March 
2006 and his testimony at the hearing before the Board in 
January 2009.    

The June 1955 enlistment examination report indicates that a 
tender boney prominence of the upper end of the tibia of the 
left leg was detected.  The Board finds that this is 
sufficient evidence that a left knee disorder was noted upon 
enlistment examination.  The term "noted" denotes only such 
defects, infirmities, or disorders as are recorded in 
examination reports at service entrance examination, 
acceptance, and enrollment.  See 38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 
(1994).  The defect, infirmity, or disorder must be detected 
and noted at entrance examination by a person who is 
qualified through education, training, or experience to offer 
medical diagnosis, statement or opinions.  See 38 C.F.R. 
§ 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

The Board does note that the service hospital records of 
February and March 1956 show diagnoses of osteochondrosis of 
the tuberosity of the tibia of the left knee and Osgood 
Schlatter disease of the left knee.  The hospital records 
note that these diagnoses did not exist prior to enlistment.  
The Board finds that despite these notations in the hospital 
records, it is clear from the enlistment report that a left 
knee defect described as a tender bony prominence of the 
upper end of the tibia, was detected upon enlistment 
examination.  Thus, the osteochondrosis of the tuberosity of 
the tibia of the left knee (Osgood-Schlatter's disease) of 
the left knee was detected upon enlistment and the 
presumption of soundness does not apply.  See 38 U.S.C.A. 
§§ 1111, 1137 (West 2002).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the preexisting disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

The Board finds that there is medical evidence that the 
Veteran had increased symptoms of the left knee disability in 
service.  The service treatment records show that in February 
1956, the Veteran sought treatment for left knee pain.  See 
the February 1956 treatment records from the U.S. Naval 
hospital.  The record indicates that the Veteran reported 
having pain, on and off, in the left knee for the previous 
two years; the pain was in the area of the tibial tubercle.  
It was noted that in the past week, in boot camp, the Veteran 
had bumped that area and had extreme pain.  Examination of 
the left knee showed no quadriceps atrophy or effusion.  The 
ligaments were intact.  The patella was nontender.  There was 
a prominent tender tibial tubercle.  X-ray examination of the 
knee showed an osteochondrosis of the tibial tubercle.  The 
diagnosis was osteochondrosis of the tuberosity of the tibia 
(Osgood-Schlatter's disease).  A March 1956 x-ray examination 
report shows changes in the tibial tuberosity consistent with 
Osgood-Schlatter's disease.   

The Veteran sought medical treatment for knee pain again in 
May 1956.  He was admitted to the Naval hospital.  He 
reported that he first felt pain in the left knee two to 
three years ago when playing football and he fell on his 
knee.  He had the pain for one year and then it subsided.  He 
stated that in recruit training in January 1956, he dropped 
an object on his left knee which resulted in the recurrence 
of the pain.  The Veteran reported having constant pain and 
frequent leg swelling since that time.  Physical examination 
was normal except for a prominence of the left tibial 
tubercle with marked tenderness to palpation.  X-ray 
examination revealed fragmentation of the anterior tibial 
tubercle consistent with Osgood-Schlatter's disease.  The 
Veteran underwent surgery and excision of the left tibial 
tubercle was performed.  The Veteran's postoperative course 
was excellent and the tenderness over the tubercle subsided 
markedly.  In July 1956, the Veteran was returned to full 
duty.  

Service treatment records show that the Veteran sought 
medical treatment for the left knee in August 1956.  The 
records show that since the surgery in May 1956, he was 
essentially asymptomatic until the day prior to admission 
when he struck the left knee and affected tuberosity on a 
hatch combing.  This resulted in great pain and tenderness 
and some increased swelling of the area.  Physical 
examination revealed a large, tender, somewhat soft left 
tibial tuberosity that had a well healed surgical incision 
placed over it.  X-ray examination revealed what possibly 
might be a new calcific density overlying the old tuberosity; 
the x-ray was negative for fracture.  There was no indication 
of injury due to the incident trauma.  The Veteran was 
treated with hot packs and elevation and the acute symptoms 
quickly subsided.  The Veteran was returned to duty in two 
days.  A September 1956 X-ray examination showed that the 
left knee was much improved and healing.  The Veteran 
separated from service in August 1957.  Separation 
examination shows that the examination of the lower 
extremities was normal.  

In the present case, the Board finds that the probative 
evidence of record establishes that the left knee disorder 
diagnosed as osteochondrosis of the tuberosity of the tibia 
or Osgood-Schlatter's disease of the left knee did not 
increase in severity during service beyond the natural 
progression of the disease.  Ameliorating surgery was 
performed in service, after which it appears the disorder 
subsided and returned to no more than the level of disability 
shown on the service entrance examination.  Although there 
were complaints of increased symptoms in service, there was 
no evidence of permanently increased pathology or disability.  
Thus, aggravation of the left knee disability cannot be 
conceded.  The Veteran was afforded a VA examination in June 
2008 and the examiner was specifically asked to provide a 
medical opinion as to whether the preexisting left knee 
disability was permanently aggravated beyond the normal 
progression of the disease in service.  The VA examiner 
reviewed the service treatment records including the hospital 
records showing that the Veteran underwent surgery on the 
left knee.  The examiner also examined the Veteran's left 
knee.  He indicated that the Osgood-Schlatter's disease was a 
pre-existing disorder.  He opined that it was less likely 
that the left knee disability was permanently aggravated 
beyond normal progression by an in-service event or injury.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In assessing 
such evidence, whether a physician provides a basis for his 
or her medical opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the Court found that guiding 
factors in evaluating the probity of a medical opinion are 
whether the opinion was based on sufficient facts or data, 
whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
Id.  The Court indicated that the claims file "is not a 
magical or talismanic set of documents, but rather a tool to 
assist VA examiners to become familiar with the facts 
necessary to form an expert opinion to assist the adjudicator 
in making a decision on a claim."  Id.  

The Board finds that the June 2008 VA medical opinion has 
great evidentiary weight.  The VA examiner reviewed the 
claims folder including the service treatment records showing 
treatment of the left knee disability in service and the 
Veteran's entire medical history before rendering a medical 
opinion.  The examiner opined that the left knee was not 
permanently aggravated beyond the natural progression of the 
preexisting disorder.  The Board points out that the examiner 
has the skill and expertise to render a opinion as to whether 
the osteochondrosis of the tuberosity of the tibia and 
Osgood-Schlatter's disease of the left knee did not increase 
in severity beyond its natural progression.  In determining 
the weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  

The Board also notes that the evidence of record supports the 
medical opinion that the left knee disability was not 
permanently aggravated beyond the natural progression of the 
disease.  The service treatment records show that the Veteran 
had exacerbations of left knee symptoms and he underwent 
surgery of the left knee.  After the surgery, the symptoms 
resolved until he injured his left knee a few months after 
the surgery.  Separation examination in August 1957 shows 
that examination of the left knee was normal.  Thus, the 
Board finds that the probative evidence of record shows that 
the Veteran's preexisting left knee disability did not 
increase in severity beyond its natural progression.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

There is medical evidence which supports the Veteran's claim.  
In a medical statement for consideration of aid and 
attendance dated in May 2008, Dr. D.G. indicated that the 
Veteran had a left knee injury two months into service and 
the condition worsened in the military.  The Board does not 
question Dr. D.G.'s skill or expertise as a physician.  
However, the Board finds that this medical opinion has less 
probative weight than the June 2008 VA medical opinion.  
There is no indication that Dr. D.G. reviewed the service 
treatment records.  Dr. D.G. did not address the fact that a 
left knee disability was detected upon service entrance, that 
the Veteran had surgery on the left knee in service, and was 
essentially asymptomatic upon service separation.  Dr. D.G. 
also did not address whether the increased symptoms in 
service were due to the natural progression of the disease.  
Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-
Toyens, supra; Prejean, supra.  For these reasons and the 
reasons discussed above, the Board finds that the VA medical 
opinion dated in June 2008 to have greater evidentiary weight 
than the May 2008 opinion by Dr. D.G.  

The Veteran has theorized that his current left knee 
disability has increased in severity during his period of 
service.  The Veteran's own implied assertions that the left 
knee disability was permanently aggravated in service are 
afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  There is no evidence which establishes that 
the Veteran has medical expertise.  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  
While the Board is sympathetic to the Veteran's assertions 
that his current left knee disability has permanently 
increased in severity in service, he is not qualified to 
render a medical opinion regarding aggravation, and his 
statements cannot serve as competent evidence of aggravation.   

The competent evidence of record establishes the left knee 
disability diagnosed as Osgood-Schlatter's disease and 
osteochondrosis of the tuberosity of the tibia pre-existed 
service.  The competent and probative evidence establishes 
that the pre-existing Osgood-Schlatter's disease and 
osteochondrosis of the tuberosity of the tibia did not 
permanently increase in pathological severity or disability.  
The preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.

Regarding the claims for service connection for degenerative 
joint disease of the left knee and chondrocalcinosis, the 
preponderance of the evidence of record shows that these 
disabilities manifested many years after service and are not 
related to the Veteran's period of service.  As discussed in 
detail above, the service treatment records show diagnoses of 
Osgood-Schlatter's disease or osteochondrosis of the 
tuberosity of the tibia.  There is no evidence of a diagnosis 
of degenerative joint disease of the left knee or 
chondrocalcinosis of the left knee.  See the x-ray 
examination reports dated in February 1956, March 1956, May 
1956, August 1956, and September 1956.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current left knee degenerative joint disease and 
chondrocalcinosis are related to a disease or injury that 
occurred in service.  The question then is whether the 
evidence is at least in equipoise as to whether the Veteran's 
current degenerative joint disease and chondrocalcinosis are 
related to disease or injury in service.  The Board finds 
that the evidence is not in equipoise, but preponderates 
against the claim.  The Board finds that the more probative 
medical evidence establishes that the degenerative joint 
disease and chondrocalcinosis of the left knee are not due to 
any disease or injury in service.  The probative evidence of 
record establishes that the current degenerative joint 
disease and chondrocalcinosis of the left knee manifested 
many years after service.  

The evidence of record shows that degenerative joint disease 
and the chondrocalcinosis were diagnosed in 2008, almost 50 
years after service separation.  Review of the record shows 
that the Veteran did not seek treatment for the left knee 
disability after service separation.  This lengthy period 
without evidence of pertinent diagnosis weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
There is no medical evidence of a diagnosis of degenerative 
joint disease of the left knee within one year of service 
separation.  There is also no evidence to corroborate any 
continuity of symptomatology during 45 plus years after 
service.

The Board finds that the more probative evidence of record 
establishes that the degenerative joint disease and 
chondrocalcinosis of the left knee are not related the 
Veteran's period of service.  As noted above, the Veteran 
underwent VA examination in June 2008 and the examiner was 
asked to provide a medical opinion as to whether the left 
knee disability was related to the Veteran's period of 
service.  The examiner reviewed the Veteran's medical records 
including the service treatment records and opined that these 
disorders were less likely than not caused or the result of 
an in-service event or injury.  The examiner stated that the 
degenerative joint disease and chondrocalcinosis of the left 
knee were separate disorders and the examiner was unable to 
find convincing, objective evidence linking them to the 
Veteran's military service.  

The Veteran has theorized that his current left knee 
disabilities were incurred in service.  The Veteran's own 
implied assertions of a medical link between his left knee 
degenerative joint disease and chondrocalcinosis and his 
period of service are afforded no probative weight in the 
absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  See Espiritu, supra. 

The Board finds that the preponderance of the evidence 
establishes that the pre-existing left knee Osgood 
Schlatter's disease and osteochondrosis of the tuberosity of 
the tibia did not increase in severity during service beyond 
the natural progression of the disease.  The preponderance of 
the evidence establishes that the left knee degenerative 
joint disease and chondrocalcinosis first manifested many 
years after service and are not related to any disease or 
injury in service.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply since there is no approximate balance of the evidence 
for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for a left knee disability diagnosed as Osgood-
Schlatter's disease, osteochondrosis of the tuberosity of the 
tibia, degenerative joint disease, and chondrocalcinosis, is 
not warranted, and the claim is denied. 




ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened and 
the appeal is granted to that extent.  

New and material evidence having been received, the claim for 
service connection for a left knee disability is reopened and 
the appeal is granted to that extent.  

Entitlement to service connection for a left knee disability 
is not warranted, and the appeal is denied. 


REMAND

The record shows that at the hearing before the Board in 
January 2009, the Veteran stated that he received treatment 
for the back disability at the James Haley VA medical 
facility in the 1970's, probably 1973 or 1974.  Of record are 
VA treatment records from the Tampa VA medical facility dated 
from July 2000 to October 2007.  The Board finds that the RO 
should make an attempt and obtain the Veteran's VA treatment 
records showing treatment for a back disability from the 
James Haley VA medical facility dated from the 1970's to July 
2000 and from October 2007.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).  

In a March 2008 rating decision, service connection for cold 
injury residuals to the upper and lower extremities was 
denied.  The Veteran was notified of this decision in March 
2008.  In an April 2008 statement, the Veteran expressed 
disagreement with the March 2008 decision.  The filing of a 
notice of disagreement initiates the appeal process.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is 
required to remand, rather than refer, this issue.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain all records of the Veteran's 
treatment for a back disability from the 
James Haley VA medical facilities dated 
from the 1970's, particularly 1973-1974, 
to July 2000 and from October 2007.  
Incorporate the records into the 
Veteran's claims file.  If no records are 
available, documentation stating such 
should be incorporated into the claims 
file.

2.  Issue a statement of the case for the 
issue of entitlement to service 
connection for residual disability of the 
upper and lower extremities due to cold 
injury.  Advise the Veteran that a timely 
substantive appeal will be necessary to 
perfect the appeal to the Board, and that 
only if the appeal is timely perfected, 
is this issue is to be returned to the 
Board for further appellate 
consideration, if otherwise in order.

3.  Readjudicate the issue on appeal.  
If all the desired benefits are not 
granted, a supplemental statement of 
the case should be furnished to the 
Veteran and his representative.  The 
case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


